Order affirmed, without costs of this appeal to either party. (See People ex rel. Carollo v. Brophy, 294 H. Y. 540; People ex rel. Kondrk v. Foster, 299 H. Y. 329; People ex rel. Aiello v. Snyder, 184 Mise. 216; People ex rel. Aiello v. Snyder, 57 H. Y. S. 2d 431.) All concur. (Appeals from an order sustaining a writ of habeas corpus in the event that the Oswego County authorities take no further proceedings upon the conviction of relator on or before July 21, 1952, and in that event directing the discharge of relator.) Present — Taylor, P. J., MeCum, Vaughan, Kimball and Wheeler, JJ.